395 U.S. 462 (1969)
JONES
v.
UNITED STATES.
No. 966, Misc.
Supreme Court of United States.
Decided June 9, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Edward L. Cragen for petitioner.
Solicitor General Griswold, Assistant Attorney General Vinson, Jerome M. Feit, and Robert G. Maysack for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of California for further consideration in light of Alderman v. United States, 394 U. S. 165.